DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26-31 are objected to because of the following informalities:  
-Claim 26, line 6: please correct “through the length” to “through a length”
-Claim 27, line 2: please correct “of thereof” to “thereof”
-Claim 27, line 3: please correct “with atmosphere” to “with an atmosphere”
-Claims 27-31: please correct the preambles of claims 27-31 from “A gaseous sealing module as recited in Claim X” to “The gaseous sealing module as recited in claim x”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastri et al. (US 9,387,296 B1, hereinafter referred to as “Mastri ‘296”).
Regarding claim 26, Mastri ‘296 discloses a gaseous sealing module (gas conditioning unit 30) for use with a surgical gas delivery system (gas delivery system 10) (see Figs. 1-13, col. 4 line 50 – col. 5 line 12) comprising:
a vented housing (housing 50 is vented via tube 165, see col. 8 lines 3-7) defining an interior plenum chamber (central nozzle chamber 170) and a tapered throat portion (funnel portion 177) for communication with a gas sealed lumen (lumen through flexible conduit 32 and distal tubular portion 179) (see col. 5 lines 28-33);
a ring jet assembly (nozzle assembly 180) disposed within the interior plenum chamber (central nozzle chamber 170) (see Fig. 9) of the vented housing (housing 50) for generating a gaseous seal within an interior region of the throat portion (funnel portion 177) of the vented housing (housing 50), which creates a stable pressure barrier that maintains stable pressure through the length of the gas sealed lumen (lumen through flexible conduit 32 and distal tubular portion 179) (see col. 5 lines 28-33 and col. 7 lines 43-54); and
a connective fitting (rear end cap 90) extending from the vented housing (housing 50) and defining a gas delivery path (path through port 92) in communication with the interior plenum chamber (central nozzle chamber 170) of the vented housing (housing 50) (see Fig. 11, col. 8 line 52 – col. 9 line 2) and a gas return path (path through port 96) in communication with the throat portion (funnel portion 177) of the vented housing (housing 50) (see Fig. 13, col. 9 lines 3-13).

Regarding claim 27, Mastri ‘296 discloses a gaseous sealing module as recited in claim 26, wherein the vented housing (housing 50) includes a louvered vent surface (pleated filter element 150) opposite the tapered throat portion (funnel portion 177) that facilitates bi-directional gas exchange with atmosphere (see Figs. 5 and 7, col. 7 lines 7-21).

Regarding claim 28, Mastri ‘296 discloses a gaseous sealing module as recited in claim 26, wherein the ring jet assembly (nozzle assembly 180) is a two-part ring jet assembly (see Figs. 6-7) that includes an upper ring member (upper ring jet component 182) with an upper o-ring seal (sealing ring 186a) and a lower ring member (lower ring jet component 184) with a lower o-ring seal (sealing ring 186b) (see col. 7 lines 33-58).

Regarding claim 30, Mastri ‘296 discloses a gaseous sealing module as recited in claim 26, wherein a plurality of circumferentially spaced apart fins (vanes or fins 190) are formed within the interior region of the throat portion (funnel portion 177) of the vented housing (housing 50) (see Fig. 7, col. 7 line 61 – col. 8 line 2).

Regarding claim 31, Mastri ‘296 discloses a gaseous sealing module as recited in claim 26, wherein the vented housing (housing 50) is a cylindrical housing and the connective fitting (rear end cap 90) extends radially outward therefrom (see Figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US 9,387,296 B1, hereinafter referred to as “Mastri ‘296”), as applied to claim 26 above, in view of Mastri et al. (US 2014/0171855 A1, hereinafter referred to as “Mastri ‘855”).
Regarding claim 29, Mastri ‘296 discloses a gaseous sealing module as recited in claim 26, wherein the connective fitting (rear end cap 90) is a dual lumen fitting in which the gas delivery path (path through port 92) and the gas return path (path through port 96) are arranged (see Fig. 4, rear end cap 90 accommodates ports 92 and 96).
However, Mastri ‘296 fails to state wherein the gas delivery path and the gas return path are arranged in a concentric configuration.
Mastri ‘855 teaches a gaseous sealing module (surgical device 200, see Figs. 1-2) wherein the gas delivery path (pressurized gas path of flow passages 222/224/226) and the gas return path (recirculation return path of flow passages 222/224/226) are arranged in a concentric configuration (see Figs. 1-2, par. [0044]-[0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaseous sealing module of Mastri ‘296 such that the gas delivery path and the gas return path are arranged in a concentric configuration, as taught by Mastri ‘855, in order to reduce the amount of time and level of dexterity it takes to connect multiple flow paths to the gaseous sealing module (see Mastri ‘855 par. [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783          
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783